El Juez Asociado Señor Corrada Del Río
emitió la opinión disidente.
La parte peticionaria comparece ante nos mediante la presentación de un recurso de Certificación. Considerado dicho recurso, la mayoría ha procedido a entrar en los mé-ritos de éste a pesar de que no están presentes los requisi-tos que, según la ley, han de ser satisfechos para que tal recurso proceda. Por las razones que expondremos a conti-nuación, disentimos de la opinión emitida por la mayoría de este Tribunal.
Resulta útil esbozar, en apretada síntesis, el trasfondo procesal que ha precedido el recurso ante nuestra consideración. El Comisionado Eectoral del Partido Nuevo Progresista (P.N.P.) impugnó la validez de ciertos votos (co-nocidos comúnmente como “pivazos”) ante la Comisión Es-tatal de Elecciones (C.E.E.), organismo que ostenta juris-dicción primaria para atender y adjudicar asuntos sobre materia electoral. La C.E.E. adjudicó la controversia ante sí, determinando que un voto bajo la insignia del Partido Independentista Puertorriqueño (P.I.P.) y votos por el can-didato a gobernador, así como el candidato a Comisionado Residente del Partido Popular Democrático (P.P.D.) en la papeleta estatal, constituía un voto mixto válido y que, como tal, procedía ser contabilizado.
*413Sobre ese mismo asunto, los peticionarios ante nos acu-dieron ante el Tribunal de Primera Instancia (T.P.I.) solici-tando, entre otras cosas, que se emitiera una sentencia de-claratoria que validara el voto mixto bajo la insignia del P.I.P. y los candidatos del P.P.D. Aníbal Acevedo Vilá y Roberto Prats. Ante dicha solicitud, el T.P.I. determinó que el pleito no era justiciable, ya que el 12 de noviembre de 2004 el presidente de la C.E.E. determinó que las papeletas en controversia constituían un voto mixto válido y que proce-día que se adjudicaran como tal. Determinó el tribunal de instancia que de entrar a discutir los méritos del caso, es-taría emitiendo una opinión consultiva. A tono con lo anterior, el T.P.I. se negó a interceder en el recurso por las razones que ya hemos expuesto, por lo cual el resultado neto de tal determinación fue mantener en efecto la reso-lución emitida por la C.E.E.
Inconforme con dicho dictamen, el 18 de noviembre de 2004 la parte peticionaria presentó ante nos un recurso de certificación, mediante el cual solicitó que se emitiera una sentencia declaratoria que reiterara que los llamados “pi-vazos” son votos mixtos válidos y que deben ser adjudica-dos durante el escrutinio general.
Posteriormente, la mayoría concedió a las partes recu-rridas hasta el mediodía del 20 de noviembre para que se expresaran. Así las cosas, a las 11:48 de la mañana del 20 de noviembre de 2004, se presentó una notificación de tras-lado (“Notice of Removal”) al amparo de lo dispuesto en 28 U.S.C.A. sec. 1446(d). No obstante lo anterior, y en abierta contravención al referido estatuto federal, en horas de la noche del. sábado, 20 de noviembre de 2004, la mayoría de este Tribunal expidió el auto de certificación y resolvió que los referidos votos ante su consideración eran válidos y de-berían adjudicarse como tal.
De entrada, es menester expresar que discrepamos y consideramos errados los pronunciamientos esbozados por la mayoría al resolver la controversia en sus méritos. No *414obstante, no procede expresar nuestro criterio al respecto en esta etapa debido a que precisamente constituiría una opinión consultiva, curso proscrito por nuestro ordena-miento jurídico. Por otra parte, el Tribunal llega a unas conclusiones sobre el alegado voto mixto (los llamados “pi-vazos”) sin que ante nos exista un expediente con prueba adecuada sobre esta materia para aplicar el derecho ni para examinar serias cuestiones legales y constitucionales implicadas en este asunto. En todo caso, un curso más apropiado hubiera sido devolver el caso al Tribunal de Ins-tancia para que celebrara las vistas correspondientes que le permitan formular las conclusiones de hecho y de dere-cho pertinentes.
Disentimos de la opinión de la mayoría de este Tribunal por entender que no estamos ante un caso o controversia justiciable. Uno de los principios básicos de nuestro dere-cho constitucional expone que para que un tribunal pueda adjudicar un asunto, la controversia ventilada ante su con-sideración debe ser justiciable. Por esto, hemos establecido reiteradamente que “los tribunales debemos ser celosos guardianes de nuestra jurisdicción, estando obligados, in-cluso, a considerar dicho asunto motu proprio”. Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360, 369 (2002). Nuestra autoridad para analizar aspectos relacionados con la justiciabilidad de los pleitos, si ficticios, académicos o colusorios, deriva “del elemental principio de que los tribu-nales existen únicamente para resolver controversias ge-nuinas surgidas entre partes opuestas que tienen un inte-rés real en obtener un remedio que haya de afectar sus relaciones jurídicas”. E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Véanse: Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Sánchez et al. v. Srio. de Justicia et al., supra. Hemos establecido, además, que
[e]sta limitación al Poder Judicial, que emerge de la Cons-titución o la jurisprudencia, nace de una doble realidad: el que los tribunales sólo pueden decidir controversias dentro de un *415contexto adversativo, capaz de resolver por medio de un pro-ceso judicial, y de la división tripartita de Gobierno republi-cano, que asegura que la Rama Judicial no intervendrá en áreas sometidas al criterio de otros poderes de gobierno. Sánchez et al. v. Srio. de Justicia et al., supra, pág. 370. Véase Noriega v. Hernández Colón, 135 D.P.R. 406, 420 (1994).
La jurisprudencia reitera que
... un asunto no es justiciable, cuando: se trata de resolver una cuestión política; cuando una de las partes no tiene capa-cidad jurídica para promover el pleito; cuando después de co-menzado el pleito, hechos posteriores lo convierten en acadé-mico; cuando las partes buscan obtener una “opinión consultiva”, o cuando se promueve un pleito que no está maduro. (Escolios omitidos y énfasis suplido.) Noriega v. Hernández Colón, supra, págs. 421-422.
Más aún, en Ortiz v. Panel F.E.I., 155 D.P.R. 219, 251-252 (2001), establecimos:
El concepto “opinión consultiva”, que es de estirpe constitu-cional, se define como la ponencia legal emitida por un tribunal cuando no tiene ante sí un caso o una controversia justi-ciable, y cuyo resultado, por tanto, no es obligatorio. H.C. Black, Black’s Law Dictionary, 7ma ed., Minnesota, Ed. West Publishing Co., 1997, pág. 1119. La doctrina de opinión con-sultiva es integral al concepto constitucional de “justiciabili-dad” que rige en nuestra jurisdicción, el cual establece como requisito la existencia de un caso o controversia real para el ejercicio válido del poder judicial.
La doctrina de opinión consultiva intenta evitar que se pro-duzcan decisiones en el vacío, en el abstracto, o bajo hipótesis de índole especulativa, ya que no es función de los tribunales actuar como asesores o consejeros. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552, 558-560 (1958). En fin, a los tribunales les éstá vedado emitir opiniones consultivas sujetas a revisión e inter-pretación por las otras ramas de gobierno. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 116. (Énfasis en el original suprimido y énfasis suplido.)
Nos reafirmamos, como lo establecimos anteriormente en Sánchez et al. v. Srio. de Justicia et al., supra, pág. 371, en que “[a]partamos de esta norma, firmemente desarro-*416liada y férreamente arraigada en nuestra jurisprudencia, es caer irremediablemente en pronunciamientos abstrac-tos, especulativos, y consultivos”.
De otra parte, la sentencia declaratoria, remedio solici-tado por la parte compareciente, ha sido definida como “un mecanismo procesal de carácter remedial o profiláctico me-diante el cual pueda anticiparse a dilucidar ante los tribu-nales los méritos de cualquier reclamación que en forma latente entrañe un peligro potencial en su contra”. Charana v. Pueblo, 109 D.P.R. 641, 653 (1980). Añadimos, además, en Moscoso v. Rivera, 76 D.P.R. 481, 493 (1954), que “[s]e trata de una discreción judicial que debe ejercitarse dentro de ciertas fronteras, contornos y postulados jurídicos”. Ante esto, debemos recordar que tan reciente-mente como en el 2002, fuimos sumamente enfáticos en establecer que
...la legitimación activa de quien pretende utilizar dicho me-canismo [sentencia declaratoria] se rige por los mismos pará-metros y normas de la doctrina de legitimación activa: la exis-tencia de un creíble daño real no imaginario o hipotético. No es meritorio poner en marcha la maquinaria judicial en busca de un remedio cuando no existe tal daño. (Enfasis suplido.) Sánchez et al. v. Srio. de Justicia et al., supra, pág. 386.
De manera que, para que el Tribunal pueda emitir una sentencia declaratoria es menester aplicar la doctrina de legitimación activa. Esta establece que
... una parte demandante posee legitimación activa si cum-ple con los requisitos siguientes, que: (1) ha sufrido un daño claro y palpable; (2) el referido daño es real, inmediato y pre-ciso y no abstracto o hipotético; (3) existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) la causa de acción surge bajo el palio de la Constitución o de una ley. Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327, 331 (2000).
Según lo anterior, para ostentar legitimación activa, no basta con satisfacer algunos de estos requisitos, sino que, por el contrario, es necesario cumplir con todos ellos.
*417En ese mismo caso, Sánchez et al. v. Srio. de Justicia et al., supra, pág. 384, citamos con aprobación a Steffel v. Thompson, 415 U.S. 452 (1973), donde el Tribunal Supremo de Estados Unidos determinó que “es esencial esta-blecer una controversia justiciable bajo la ley de sentencias declaratorias”. La manera particularmente laxa en que la mayoría aplica el mecanismo de la sentencia declaratoria en el caso ante nuestra consideración, contrasta drástica-mente de la posición que con tanta firmeza asumimos en Sánchez et al. v. Srio. de Justicia et al., supra. Esto sin duda crea una crasa incompatibilidad en las opiniones emitidas por este Tribunal, y creará confusión ante la co-munidad jurídica de nuestro país, pues adolece de falta de claridad y uniformidad en la aplicación de dicho mecanismo. Ante este precedente establecido por la mayo-ría, será tarea difícil para los abogados del país determinar qué recursos pueden ser objeto de la aplicación del meca-nismo de la sentencia declaratoria, pues sin duda, luego de la determinación en este caso, los criterios para la aplica-ción de dicho mecanismo han sido distorsionados.
Ante lo requerido por la doctrina antes expuesta, for-zoso es concluir que la parte que comparece ante nos no satisface los requisitos necesarios para adquirir legitima-ción activa. Dado que el organismo con jurisdicción prima-ria para intervenir en el asunto adjudicó la controversia a favor de la parte que hoy comparece ante nos, no logramos entender cuál es el daño sufrido por la parte peticionaria. Ausente un fallo en su contra, tampoco podemos atisbar a base de qué los peticionarios pudieran reclamar legitima-ción activa.
Resulta extraño e inusitado que este Tribunal resuelva un asunto tan trascendental sin un expediente en el T.P.I. a pesar de que la C.E.E. resolvió el asunto favorablemente a los peticionarios. Este es otro ejemplo de un activismo judicial que hace daño a nuestra forma democrática de vida.
*418No obstante lo anterior, nos reiteramos en que este Tribunal carece de jurisdicción para considerar este caso en esta etapa. Disentimos de la interpretación y aplicación que hace la mayoría de este Tribunal en lo relacionado al mecanismo de traslado (removal) presentado ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico. En lo pertinente al asunto ante nuestra consideración, el esta-tuto federal que regula dicho mecanismo establece lo si-guiente:
(d) Promptly after the filing of such notice of removal of a civil action the defendant or defendants shall give written notice thereof to all adverse parties and shall file a copy of the notice with the clerk of such State court, which shall effect the removal and the State court shall proceed no further unless and until the case is remanded. 28 U.S.C.A. sec. 1446(d).
El citado estatuto es sumamente claro en establecer que una vez presentada la solicitud de traslado (removal) ante el tribunal federal, y se notifica oportunamente al tribunal estatal con copia de ésta, opera una paralización automá-tica de los procedimientos ante el tribunal estatal. La ju-risprudencia federal ha ido más allá al establecer que cual-quier acción tomada con posterioridad a esta paralización, que repetimos es automática, será nula. Así lo ha dispuesto el Tribunal Supremo de Estados Unidos en National S.S. Co. v. Tugman, 106 U.S. 118, 122 (1882), y su progenie:
Upon the filing, therefore, of the petition and bond, —the suit being removable under the statute,— the jurisdiction of the state court absolutely ceased, and that of the circuit court of the United States immediately attached. The duty of the state court was to proceed no further in the cause. Every order thereafter made in that court was coram non judice [before one who is not a proper judge], unless its jurisdiction was actually restored. (Enfasis suplido.) Véase, además, Great Northern Ry. Co. v. Galbreath Cattle Co., 271 U.S. 99 (1926).
Más aún, además de reiterar lo anterior, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito ha precisado que los tribunales estatales no se pueden arrogar *419la potestad de pasar juicio sobre la validez o corrección de las solicitudes de traslado, ya que éstas tienen el efecto automático de paralizar los procesos en el foro estatal:
In addition, removal under 28 U.S.C. 87 1446(e) is automatically “effect [ed]” when the removal petition is filed, bond is posted, notice is sent to adverse parties, and a copy of the petition is sent to the clerk of the relevant state court. Removal thus occurs without any action by the district court. Second, section 1446(e) automatically stays state proceedings when removal is effected, again without the action by the district court:
“Promptly after the filing of [the] petition for the removal of a civil action and bond the defendant ... shall give written notice thereof to all adverse parties and shall file a copy of the petition with the clerk of such State court which shall effect the removal and the State court shall proceed not further unless and until the case is remanded.” (Emphasis added.)
Insofar as the district court’s order referred to removal and a stay of local proceedings, it was essentially declaratory of the statute, merely repeating what the statute itself had already automatically effected.
Finally, the statute has been held to render post-removal proceedings in state court in the removed case void ab initio. E.D. Systems Corp. v. Southwestern Bell Telephone, 674 F.2d 453, 458 (5th Cir. 1982); Arango v. Guzman Travel Advisers Corp., 621 F.2d 1371, 1374, 1375 (5th Cir. 1980); 1A J. Moore, Moore’s Federal Practice ¶ 0.168[3.-8 — 4] at 632 & n. 10. The district court’s order thus deprived Polyplastics of nothing, because any action taken by the Puerto Rico court after removal was effected was a nullity anyway, with or without the order against further proceedings. (Énfasis suplido y en el original.) Polyplastics, Inc. v. Transconex, Inc., 713 F.2d 875, 880 (1er Cir. 1983).
Soslayando dicha jurisprudencia reiterada, la mayoría certificó su opinión luego de efectuarse la presentación de la solicitud de traslado (removal) ante el Tribunal de Dis-trito Federal para el Distrito de Puerto Rico y luego de que ésta hubiera sido notificada a este Tribunal. Es decir, la mayoría actuó, emitiendo y certificando su opinión, cuando ya estaba en efecto la paralización automática que esta-blece el mencionado estatuto. De esa manera, su actuación *420constituye una clara violación a lo establecido en el esta-tuto federal.
Algunos sostienen que la razón por la que no aplica la paralización según establecido en 28 U.S.C.A. sec. 1446(d), es porque la solicitud de traslado (removal) presentada ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico no había sido presentada por todas las partes, y que esto era necesario para que fuera válido.
De acuerdo con el requisito de unanimidad o Rule of Unanimity, generalmente todos los demandados deben consentir o ser incluidos como parte en la petición de traslado. Se ha establecido reiteradamente que: “in cases involving multiple defendants, all defendants who have been served must join or assent in the removal petition.” Véase Montana v. Abbot Labs., 266 F. Supp.2d 250, 260 (D. Mass. 2003), citando a Lapides v. Board of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 620 (2002).
No obstante, se han reconocido excepciones a esta norma. El consentimiento de todos los demandados no es requerido cuando exista un reclamo separado e indepen-diente contra uno o más de los demandados y cuando un examen de los intereses reales de un demandado revela una acumulación indebida de las partes, como ocurre en el caso de marras, donde los intereses del Comisionado Electoral del P.N.P. son distintos e independientes a los de to-dos los demás demandados.(1) Véanse: 28 U.S.C.A. sec. 1441(c); Still v. DeBuono, 927 F. Supp. 125, 129-130 (S.D.N.Y. 1996).
De esa manera, lo que hizo la mayoría de este Tribunal fue adjudicar sobre la validez de un recurso presentado ante otro tribunal, de distinta jurisdicción, como lo es el *421Tribunal de Distrito Federal para el Distrito de Puerto Rico. Sin duda, quien está llamado a adjudicar la validez de una solicitud de traslado (removal) presentada ante ellos, es el propio tribunal federal ante quien la solicitud fue presentada. La razón de la paralización que ocasiona la notificación de la solicitud de traslado (removal) es preci-samente esa, pasar juicio sobre la validez del recurso y determinar cual será finalmente el organismo con jurisdic-ción para atender la controversia. Por ello, este Tribunal carece de jurisdicción para entender en esta etapa en este caso.

 Los demás demandados son: la Comisión Estatal de Elecciones, el presidente de esa comisión, Aurelio Gracia, el Comisionado Electoral del P.I.P. y el Comisionado Electoral del P.P.D. Todos estos demandados favorecen que se adjudiquen los votos en controversia a favor del Ledo. Aníbal Acevedo Vilá y el Ledo. Roberto Prats, res-pectivamente, contrario al reclamo del P.N.P., que es a los efectos de que estos votos se declaren nulos.